Case 8:18-cv-02273-JLS-ADS Document 201 Filed 08/13/21 Page 1 of 2 Page ID #:3629




   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
        JOHN K. SHAW, an individual;         Case No.: 8:18-cv-02273-JLS-ADS
        MIDORI G. SHAW, an individual and    JUDGE JOSEPHINE L. STATON
  11    SHIPSHAPE COLLECTIVE OF
  12    FITCHBURG, LLC, a Wisconsin limited  FINAL STIPULATED JUDGMENT
        liability company,                   RE DEFENDANT LOVE
  13
                    Plaintiffs,
  14
              vs.
  15    ULTIMATE FRANCHISES, INC., a
  16    California corporation; ULTIMATE
        BRANDS, INC., a California corporation;
  17    2ULITIMATEBRANDS, a California
  18    corporation; W. SCOTT GRIFFITHS, an
        individual; LORETTA HWONG
  19    GRIFFITHS, an individual; RON LOVE,
  20    an individual and BRIGITTE LOVE
        THEWES, an individual,
  21
                    Defendants.
  22

  23    ///
  24    ///
  25

  26

  27

  28

                                            -1-
Case 8:18-cv-02273-JLS-ADS Document 201 Filed 08/13/21 Page 2 of 2 Page ID #:3630




   1         STIPULATED FINAL JUDGMENT RE DEFENDANT RON LOVE
   2          Plaintiffs John K. Shaw, Midori G. Shaw, Shipshape Collective of Fitchburg,
   3    LLC (collectively, “Plaintiffs”) have brought this action against ULTIMATE
   4    FRANCHISES, INC., ULTIMATE BRANDS, INC., 2ULTIMATE BRANDS,
   5    INC., W. SCOTT GRIFFITHS, LORETTA HWONG GRIFFITHS, RON LOVE
   6    (“Love”), and BRIGITTE LOVE THEWES. Plaintiffs have settled their claims
   7    against Love pursuant to a written settlement agreement and have stipulated to entry
   8    of this Judgment.
   9          JUDGMENT IS HEREBY ENTERED as follows:
  10    1.    Judgment is entered against Defendant Ron Love and in favor of Plaintiffs in
  11          the amount of $100,000.
  12    2.    This Judgment shall not be considered or used as an admission, concession,
  13          or declaration by or against Defendants, of any liability, wrongdoing, or
  14          responsibility on the part of Love, which liability, wrongdoing, or
  15          responsibility is expressly denied by Love.
  16    3.    Plaintiffs and Love shall each bear their own costs and attorney fees incurred
  17          in this action.
  18

  19

  20

  21
        DATED: August 13, 2021                _____________________________
  22                                          HON. JOSEPHINE L. STATON
  23                                          UNITED STATES DISTRICT JUDGE

  24

  25

  26

  27

  28

                                                -2-
